Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al (US 20210337512 A1) hereinafter as Belleschi in view of Hoang et al (US 20190306835 A1) hereinafter as Hoang.
Regarding claim(s) 1,15,30, Belleschi discloses a method and/or apparatus for wireless communications at a first user equipment (UE) (See Fig(s). 1 with different UE), 2comprising: 
3determining a first set of resources of a shared radio frequency spectrum band 4for sidelink communications (See ¶ 34, transmitting a first control message announcing a first reservation of a set of radio resources for sidelink communication..see Fig. 2 illustrates the system bandwidth and the shard spectrum of central 6 PRBs), the first set of resources comprising a first subset of resources 5for transmission of a sidelink data message between the first UE and a second UE (See ¶ 162, See Fig(s). 6A-6C, at time T1, UE1 announces a first reservation of radio resources by transmitting a first control message),  and a 6second subset of resources for reception of the sidelink data message (See ¶ 145, The resources signaled in the second reservation are a subset of the resources signaled in the first reservation. That is, the UE is confirming only part of its initial reservation and releasing the remaining resources); 
7transmitting, using a first subchannel of the shared radio frequency spectrum 8band, a first sidelink control message reserving the first set of resources for the sidelink data 9message (See ¶ 20, 34, See Fig(s). 7A, at a first time T1, transmitting a first control message announcing a first reservation of a set of radio resources for sidelink communication); 
10transmitting a second sidelink control message that indicates a second set of 11resources of the shared radio frequency spectrum band for data communications (See ¶ 34, See Fig(s). 7c  at a second time T2, transmitting a second control message announcing a second reservation of a set of radio resources for sidelink communication.
13communicating the sidelink data message with the second UE, wherein 14communicating comprises transmitting the sidelink data message using the first subset of 15resources or receiving the sidelink data message using the second subset of resources (See ¶ 141, See Fig(s). 5 block 504, the transmission in Step 3 consists of two transmissions: a control message and the data message, where the control message contains information that is essential for decoding the data message…the Examiner interprets that the data message sent from first UE to second UE may be sent within the first subset of resources as reserved within the T1 time transmission).  
Belleschi fails to disclose an 12availability status of the second set of resources.
Hoang discloses an 12availability status of the second set of resources (See ¶ 92-94, 155, The WTRU may determine its intended sensing resources based on subsets of the available resource broadcast by the network.).
Status availability of resources offers efficiency of communications between devices of interest so as to avoid data loss and unnecessary retransmissions due to overload of bandwidth.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Hoang within Belleschi, so as to enhance overall network/User performance by avoiding data loss due to low bandwidth availability between users.
 
Regarding claim(s) 2,16, Belleschi discloses 1 2transmitting a plurality of additional sidelink control messages, each indicating 3respective sets of resources for data communications and corresponding availability statuses (See ¶ 49, in some embodiments, performing the sidelink communication comprises transmitting a third control message announcing a third reservation of a set of radio resources for sidelink communication).
1 Regarding claim(s) 3,17, Belleschi discloses 1 2transmitting the second sidelink control message in a second subchannel of the 3shared radio frequency spectrum band, the second subchannel different from the first 4subchannel (See ¶ 41, the set of radio resources reserved by the second reservation and the set of radio resources reserved by the first reservation comprise different radio resources.).  
1 Regarding claim(s) 4,18, Hoang discloses 1 wherein the first subchannel has a lowest 2subchannel index of a set of subchannels including the first subchannel and the second 3subchannel (See ¶ 91, subchannel indices start with first subchannel as being lowest subchannel).  Reasons for combining same as claim 1.
1 Regarding claim(s) 5,19, Belleschi discloses 1 2transmitting the second sidelink control message in the first subchannel of the shared radio frequency spectrum band (See ¶ 38, the set of radio resources reserved by the second reservation and the set of radio resources reserved by the first reservation comprise identical radio resources.).  
1 Regarding claim(s) 6,20, Belleschi discloses 1 2transmitting a third sidelink control message that indicates the second set of 3resources of the shared radio frequency spectrum band, the second set of resources 4comprising an aggregate of resources reserved for data communications by one or more 5transmitting devices (See ¶ 49).  
1 Regarding claim(s) 7,21, Belleschi discloses 1 2transmitting an indication of the second sidelink control message in the first 3sidelink control message, wherein the indication is based at least in part on a scrambling 4sequence of the first sidelink control message configured for the second sidelink control 5message (See ¶ 64, 134, 145 See Fig(s). 6, the UE may confirm transmission in the same slot but indicates a different frequency allocation, or it may indicate different frequency allocation than previous reservation in different subframe.).  
1 Regarding claim(s) 8,22, Hoang discloses 1 2determining a resource configuration for the second sidelink control message, 3wherein the resource configuration indicates a configured number of subchannels for the 4second sidelink control message; and 5transmitting the second sidelink control message in a set of subchannels 6according to the configured number of subchannels (See ¶ 4,82).  Reasons for combining same as claim 1.
1 Regarding claim(s) 9,, Hoang discloses 1 2transmitting, to the second UE, the resource configuration indicating the 3configured number of subchannels for the second sidelink control message (See ¶ 115).  Reasons for combining same as claim 1.
1 Regarding claim(s) 10,23, Belleschi discloses 1 2determining a set of resources available for data communications based at 3least in part on the first sidelink control message, the second sidelink control message, and 4one or more other control messages associated with data communications (See ¶ 17, a resource allocation scheme in which the transmitting sidelink radio resources are dynamically scheduled/allocated by the network.); and 5transmitting one or more additional sidelink control channels indicating the set 6of resources available for data communications, wherein each of the one or more additional 7sidelink control channels is transmitted in a respective subchannel of a set of subchannels 8including the first subchannel (See ¶ 20, 34-43).  
1 Regarding claim(s) 11, 23,Belleschi discloses 1 wherein determining the first set of resources comprises: Attorney Docket No. PS998 (107922.1099)Qualcomm Ref. No. 2100586 74 3monitoring for a control message from a wireless device; 4decoding the control message to identify resources indicated as reserved by 5the control message (See ¶ 141); and 6determining the first set of resources based at least in part on the resources 7indicated as reserved by the control message, the first set of resources nonoverlapping with 8the resources indicated as reserved by the control message (See ¶ 20,34-43).  
1 Regarding claim(s) 12,24, Belleschi discloses 1 wherein the first sidelink control message 2comprises a first number of slots in the first subchannel and the second sidelink control 3message comprises a second number of slots different from the first number of slots (See ¶ 145, The resources signaled in the second reservation are completely different than the resources signaled in the first reservation.).  
1 Regarding claim(s) 13,25, Belleschi discloses 1 wherein the first sidelink control message 2comprises a first number of slots in the first subchannel and the second sidelink control 3message comprises a second number of slots that is the same as the first number of slots (See ¶ 166,  In some embodiments, the second control message may be transmitted in one or more symbols with the same slot or subframe in which there are previously reserved radio resources.).
1 Regarding claim(s) 14,26, Hoang discloses 1 wherein the availability status comprises an 2indication that the second set of resources is reserved for data communications, the second set 3of resources is available for the data communications, or a sensing report indicating that the 4second set of resources is for collision avoidance. (See ¶ 92-94, 155, The WTRU may determine its intended sensing resources based on subsets of the available resource broadcast by the network.).
Status availability of resources offers efficiency of communications between devices of interest so as to avoid data loss and unnecessary retransmissions due to overload of bandwidth.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Hoang within Belleschi, so as to enhance overall network/User performance by avoiding data loss due to low bandwidth availability between users.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 27 and their respective dependents is/are allowed.
The prior art fails to disclose selecting a third set of resources for a second sidelink data message between 10the second UE and a fourth UE based at least in part on the first sidelink control message and 11the second sidelink control message, the third set of resources comprising a first subset of 12resources for transmission of the second sidelink data message and a second subset of  resources for reception of the second sidelink data message; andAttorney Docket No. PS998 (107922.1099)Qualcomm Ref. No. 2100586 7714communicating the second sidelink data message with the fourth UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/           Primary Examiner, Art Unit 2411